JOURNAL ENTRY and OPINION
Relator, Daniel Hrynczyn, has filed a complaint for a writ of mandamus. The relator seeks an order from this court which requires the respondent, Judge David T. Matia, to issue rulings with regard to a petition for post-conviction relief and a motion for jail time credit as filed in the underlying case of State v. Hrynczyn, Cuyahoga County Court of Common Pleas 235605. The respondent has filed a motion for summary judgment.
Attached to the respondent's motion for summary judgment is a copy of a journal entry, as journalized on December 15, 2000, which contains findings of fact and conclusions of law and denies the relator's petition for post-conviction relief. In addition, the journal entry of December 15, 2000, reflects a denial of the relator's motion for jail time credit. Thus, the relator's complaint for a writ of mandamus is moot. State ex rel. Snider v. Stapelton(1992), 65 Ohio St.3d 40; State ex rel. Richard v. Wells (1992), 64 Ohio St.3d 76.
Accordingly, we grant the respondent's motion for summary judgment. Costs to relator. Clerk to serve notices to all parties as provided in Civ.R. 58(B).
Writ denied.
DIANE KARPINSKI, J. CONCURS LEO M. SPELLACY, J. CONCURS